         Case 1:15-cr-00643-PKC Document 553 Filed 09/09/20 Page 1 of 2
                                          LAW OFFICES
                          CHRISTOPHER MADIOU
WOOLWORTH BUILDING                                                              P (917) 408 - 6484
233 BROADWAY – SUITE 2208                                                       F (212) 571 - 9149
NEW YORK, NY 10279                                                        CHRIS@MADIOULAW.COM
                                       WWW.MADIOULAW.COM
                                                                     September 9, 2020
The Honorable P. Kevin Castel
United States Courthouse
500 Pearl Street
New York, NY 10007
By ECF and email

       Re:     United States v. Jason Galanis, S2 15 CR 643 (PKC)

Dear Judge Castel,

       I represent Jason Galanis in the above-mentioned case. I write with consent from the
government to request that Mr. Galanis’ September 23, 2020 sentencing hearing be conducted
via remote video conference. Mr. Galanis makes this application pursuant to Section 15002 of
the CARES Act and the Chief Judge’s related Standing Orders.

         As Your Honor knows, the Covid-19 pandemic has presented health and safety concerns
for defendants and parties appearing in court.1 While counsel understands that limited in-person
sentencings have begun in our district, sentencing Mr. Galanis in person will still potentially and
unnecessarily expose him, the U.S. Marshals and others to the virus while traveling to court and
back. This risk is highlighted by the BOP’s policy of quarantining inmates who return from in-
person court proceedings in the Special Housing Unit (“SHU”) for 21 days.2 This is of particular
concern for Mr. Galanis. As the Court may recall, Mr. Galanis was previously designated to FCI
Terminal Island in San Pedro, California; he expects to return to that facility after this
sentencing. Before his cross-country trip to FCI Terminal Island, Mr. Galanis will be quarantined
in the MDC SHU for 21 days prior to his departure. He will be quarantined for 21 days, in SHU,
when he arrives at FTC Oklahoma City, a BOP transfer facility for inmates traveling across
country and then again when he leaves. He will again be quarantined for 21 days when he arrives
at and leaves USP Victorville, which is another transfer stop for inmates destined for west coast
facilities. Finally, he will be quarantined for 21 days when he finally arrives at his designated
facility, FCI Terminal Island. We respectfully ask that the Court grant this application to spare
Mr. Galanis the additional, and brutal, 21 days of SHU quarantine at MDC after an in-person
court appearance.


1
  As of this writing, five court officers in the Eastern District of New York have tested positive
for the virus. See, Brooklyn Court Closed After Positive COVID-19 Tests, Law360.com,
September 4, 2020, available at https://www.law360.com/newyork/articles/1307530/brooklyn-
court-closed-after-positive-covid-19-tests?nl_pk=4a9348d7-54b2-44da-a3f4-
94f010ce6282&utm_source=newsletter&utm_medium=email&utm_campaign=newyork

2
 Counsel has received this information from the Attorney-in-Chief of Federal Defenders, David
Patton.
         Case 1:15-cr-00643-PKC Document 553 Filed 09/09/20 Page 2 of 2




        Additionally, even though Mr. Galanis is likely to receive a years-long custodial
sentence, he requests that he be sentenced now, remotely, because it will hasten his transfer to
FCI Terminal Island and allow him to continue his BOP coursework, which earns him jail time
credit pursuant to the First Step Act in addition to resuming his coursework through the
University of London. Mr. Galanis is also unable to participate in the RDAP program, which also
potentially reduces his custodial time, until he arrives at FCI Terminal Island.

        After consultation with counsel, Mr. Galanis knowingly and voluntarily waives his right
to be physically present at his sentencing before the Court and consents to the imposition of
sentence via videoconference or telephone pursuant to the CARES Act. Mr. Galanis has
consented to counsel executing a waiver of appearance at sentencing form, which I will email to
chambers separately if our application is granted. He is also willing to waive any appellate claim
arising from him being sentenced remotely. Again, the government consents to this application.

       Thank you in advance for your consideration.


                                             Sincerely,



                                             Christopher Madiou
                                             Counsel for Jason Galanis



cc.    AUSAs Brian Blais and Rebecca Mermelstein (by ECF)




                                                2
